Citation Nr: 0522972	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-12 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder, from September 
29, 1999 to July 31, 2000.  

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder on and after August 1, 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from November 1968 
to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia, which granted the 
appellant service connection and a 50 percent disability 
rating for post-traumatic stress disorder (PTSD), effective 
from September 29, 1999 (the date on which the evidence of 
record showed the first diagnosis of PTSD).  The appellant 
timely appealed the decision and contested the initial rating 
assigned for PTSD.  During the course of the appeal, the 
appellant was granted a 70 percent evaluation for PTSD, 
effective from August 1, 2000.  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for the appellant's his service-connected 
psychiatric disability for separate periods of time, from 
September 29, 1999, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).                         

The decision set out below grants a 70 percent disability 
rating for the appellant's service-connected PTSD, from 
September 29, 1999 to July 31, 2000.  Thus, effective 
September 29, 1999, the appellant now meets the percentage 
requirements for a total rating for compensation purposes 
based upon individual unemployability.  See 38 C.F.R. 
§ 4.16(a).  In this regard, by an April 2005 rating action, 
the RO granted the appellant's claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU), effective from August 1, 
2000.  Therefore, in light of the above, a claim for 
entitlement to a TDIU due to service-connected disability 
prior to August 1, 2000, is inferred and is referred to the 
RO for appropriate disposition.   


FINDINGS OF FACT

1.  From September 29, 1999 to July 31, 2000, the appellant's 
PTSD produced occupational and social impairment with 
deficiencies in most areas, including work, family relations, 
and mood, due to such symptoms as flattened affect, 
depression, flashbacks, anxiety hypervigilance, anger, 
unprovoked irritability, an exaggerated startle response, 
passive suicidal ideations, social isolation, and sleep 
difficulties, including nightmares.  

2.  From August 1, 2000, the appellant's PTSD produces 
occupational and social impairment with deficiencies in most 
areas, including work, family relations, and mood, due to 
such symptoms as flattened affect, depression, flashbacks, 
anxiety hypervigilance, anger, unprovoked irritability, an 
exaggerated startle response, passive suicidal ideations, 
social isolation, and sleep difficulties, including 
nightmares.

3.  The appellant's service-connected PTSD was rated as 100 
percent disabling under the provisions of 38 C.F.R. § 4.29 
(2004) for the periods of time from February 29, 2000 to July 
31, 2000, and from August 23, 2000 to November 30, 2000.     


CONCLUSIONS OF LAW

1.  For the period of time from September 29, 1999 to July 
31, 2000, the criteria for an assignment of an initial 
disability rating of 70 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).      

2.  From August 1, 2000, the criteria for an evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

In September 1999, the appellant filed a claim for 
entitlement to service connection for PTSD.  By a March 2000 
rating action, the RO denied the appellant's claim for 
service connection for PTSD.  The appellant subsequently 
filed a timely appeal.  In a February 2001 decision, the 
Board remanded the appellant's claim for additional 
development.  By a June 2001 rating action, the RO granted 
the appellant's claim of entitlement to service connection 
for PTSD and assigned a 50 percent disability rating, 
effective from September 29, 1999.  The appellant disagreed 
with the evaluation and initiated an appeal.  In a February 
2004 decision, the Board remanded the appellant's claim for 
additional development.  By an April 2005 rating action, the 
RO increased the disability rating for the appellant's 
service-connected PTSD from 50 to 70 percent, effective from 
August 1, 2000.

With respect to VA's duty to notify, the United States Court 
of Appeals for Veterans Claims (Court) held that the notice 
provision of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  Unfortunately, notice to the appellant 
was not done until later in the claims process.  However, the 
Court decision does not contain a remedy under such facts, 
and there appears to be no effective remedy available given 
these facts.  Nevertheless, the RO sent the appellant a 
letter in February 2004 in which he was notified of the types 
of evidence he needed to submit and the development the VA 
would undertake.  See Quartucio v. Principi, 16 Vet. App. 183 
(2002).  The letter dated in February 2004 specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  Moreover, the Board observes that the September 
2002 statement of the case (SOC) and May 2005 supplemental 
statement of the case (SSOC) provided the appellant with the 
text of the relevant portions of the VCAA, as well as the 
implementing regulations.  The September 2002 SOC and May 
2005 SSOC also notified the appellant of the applicable laws 
and regulations pertinent to his increased rating claims.  
The Board further notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  Moreover, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claims, including at 
a hearing before the Board in Washington, D.C.  Id.

In light of the above, the Board finds that the VA's duty to 
notify has been fully satisfied, and that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence.  He was also 
provided with notice of the requirements pertinent to his 
increased rating claims.  The appellant was further provided 
notice of what evidence he needed to submit, and notice of 
what evidence VA would secure on his behalf.  He was given 
ample time to respond.  Therefore, under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran [appellant] regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in May 2001, February 2002, and November 
2004, the appellant underwent VA examinations which were 
pertinent to his increased rating claims.  The Board further 
observes that in this case, there is no outstanding evidence 
to be obtained, either by VA or the appellant.  The RO has 
obtained all relevant VA and private medical records 
identified by the appellant.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

II.  Factual Background

VA Medical Center (VAMC) inpatient and outpatient treatment 
records, from February 1999 to April 2000, show that on 
September 27, 1999, it was noted that the appellant was 
unemployed and had last worked the previous year in 
construction.  It was also reported that the appellant was a 
high school graduate and had taken a course in Industrial 
Engineering.  According to the records, on September 29, 
1999, it was noted that the appellant continued to have 
nightmares and distressing recollections about his 
experiences in Vietnam.  He also had difficulty with sleeping 
and with concentration.  It was indicated that the appellant 
avoided any event or situation which might remind him of what 
happened, and that the appellant felt emotionally numb.  The 
diagnosis was PTSD, chronic.  

The VAMC records further reflect that from February to April 
2000, the appellant was hospitalized in order to participate 
in a PTSD residential program.  Upon discharge, his diagnoses 
were the following: (Axis I) (1) PTSD, chronic, (2) alcohol 
dependence, in remission, (Axis III) (1) chronic obstructive 
pulmonary disease (COPD), (2) asthma, (3) chronic tinnitus, 
(4) peripheral neuropathy, (5) history of pancreatitis, (Axis 
IV) severe, social isolation, past combat experience, and 
(Axis V) Global Assessment of Functioning (GAF) score of 
55/55.      

In May 2001, the appellant underwent a VA examination.  At 
that time, the examiner noted that after the appellant 
returned to the United States from Vietnam, he had trouble 
dealing with the stress and experienced sleep difficulties.  
The appellant married in 1973 and divorced in 1978.  He 
subsequently lived with a girlfriend for 17 years until she 
died in 1996.  The appellant had significant problems with 
alcohol for approximately 30 years.  He stopped using alcohol 
in September 1999 when he became homeless and was feeling 
suicidal.  The appellant had worked sporadically and had been 
unemployed since 1997.  According to the examiner, the 
appellant underwent a PTSD inpatient program from February to 
April 2000, for symptoms of PTSD, including sleep 
difficulties, feelings of depression, anxiety, irritability, 
and anger issues.  The appellant then participated in the 
PTSD Residential Rehabilitation Program (PRRP), from August 
to November 2000.  After his discharge, he continued to stay 
in the Domiciliary under the guidance of the PRRP.  According 
to the examiner, the appellant took medication for his 
depression.  The examiner stated that the appellant had 
difficulties with his anger and continued to have symptoms of 
PTSD such as sleep difficulties, nightmares, flashbacks, and 
difficulty dealing with anger and impulse control which, at 
times, interfered with his relationships and employment.  The 
appellant also had survival guilt.  According to the 
examiner, the appellant's GAF scores ranged from 45 to 55.        

In regard to the appellant's subjective complaints, the 
appellant stated that his sleep was very disturbed and that 
he slept three to four hours and woke up at exactly 3:12 a.m. 
for unknown reasons.  The appellant indicated that he had 
nightmares two to three times a week, at times more, 
depending upon the stress.  He noted that he had flashbacks 
whenever he saw Asian people.  According to the appellant, he 
had suicidal ideations at times in the past, but denied 
current suicidal ideation.  The appellant reported that he 
had panic attacks a few times a month where he would 
experience shortness of breath and chest discomfort.  He 
stated that he got angry very easily and that even though he 
was on medication to decrease his anger, he still felt 
irritable.  According to the appellant, at times, he had 
difficulties with short term memory.  Upon mental status 
evaluation, the appellant was alert and oriented times three.  
His speech was normal, and his mood was anxious and 
depressed.  The appellant's affect was flat, and his thought 
flow was normal.  Thought content showed anxiety and 
depression.  There were no suicidal or homicidal ideations.  
Memory was fair for recent and remote.  Impulse control was 
fair, and judgment was fair.  Insight was intact, and no 
inappropriate behavior was noted during the interview.  The 
diagnoses were the following: (Axis I) PTSD, chronic, (Axis 
III) (1) chronic obstructive pulmonary disease (COPD), (2) 
peripheral neuropathy, (3) history of pancreatitis, (Axis IV) 
combat experience/situational stress, and (Axis V) GAF score 
of 45.  The examiner stated that the appellant showed the 
classic symptoms of PTSD such as sleep difficulties; 
nightmares, with the frequency of two to three times a week; 
flashbacks that varied in frequency with his anxiety; 
depressive feelings; anger issues; social isolation; and 
survival guilt at times.  According to the examiner, at 
present, the appellant was being treated with antidepressant 
medication, mood stabilizer, and sleep medication.  However, 
the examiner noted that in spite of the medication, the 
appellant still felt that he was not having a real good 
restful sleep.  

In May 2001, the RO received VAMC inpatient and outpatient 
treatment records, from April 2000 to May 2001.  The records 
include a VAMC Discharge Summary which shows that in July 
2000, the appellant was discharged after participating in the 
reentry group for his PTSD.  Upon his discharge, the 
pertinent diagnoses were the following: (Axis I) (1) alcohol 
dependence, (2) depression, major, episodic, (3) PTSD, (Axis 
IV) homeless, unemployed, and (Axis V) GAF score of 65; 
maximum past GAF score of 62.  The records also reflect that 
in November 2000, it was noted that the appellant had entered 
the PRRP and was hospitalized from August to November 2000.  
According to the records, in March 2001, the appellant 
underwent a psychiatry consultation.  At that time, he stated 
that he had not been sleeping well and frequently woke up.  
He noted that he also felt down and depressed, and was having 
crying episodes.  The appellant indicated that since Vietnam, 
he had hurt a lot of people and felt guilty.  He stated that 
he continued to have nightmares, flashbacks, and intrusive 
thoughts.  According to the appellant, he was quite angry and 
irritable.  Upon mental status evaluation, the appellant was 
alert, cooperative, and appropriate.  He was appropriately 
dressed and his behavior was appropriate.  The appellant's 
speech was clear, coherent, and goal directed, and he was 
oriented times three.  Both recent and remote memory appeared 
to be intact.  He had a good fund of general information.  
There were no hallucinations or delusions.  The appellant's 
mood was somewhat angry and somewhat depressed.  There were 
no suicidal or homicidal ideations, and his judgment was 
fair.  The diagnoses were the following: (Axis I) (1) PTSD, 
(2) alcohol dependence in remission, (Axis III) COPD, (Axis 
IV) Vietnam War memories, guilt feelings about things he had 
done in the past, and (Axis V) GAF score of 45.      

By a June 2001 rating action, the RO granted the appellant's 
claim of entitlement to service connection for PTSD.  At that 
time, the RO assigned a 50 percent disability rating under 
the provisions of Diagnostic Code 9411, effective from 
September 29, 1999, for the appellant's service-connected 
PTSD.  The RO also assigned a temporary 100 percent 
evaluation under the provisions of 38 C.F.R. § 4.29, from 
February 29, 2000 to July 31, 2000, based on the appellant's 
hospitalization for his service-connected psychiatric 
disorder.  The RO further noted that from August 1, 2000, the 
appellant's 50 percent evaluation was reinstated.   

A VA examination was conducted in February 2002.  At that 
time, the examiner noted that after the appellant was 
discharged from the military, he worked for General Electric 
for approximately one year and then later worked as a 
management engineer trainee for several years.  The examiner 
stated that according to the appellant, he had problems with 
other managers and other people on the job.  The appellant 
then worked various industrial jobs.  According to the 
appellant, his wife left him in the 1970's and he started to 
have increasing problems with work, as well as PTSD symptoms 
including anger.  The appellant indicated that he worked 
several jobs after that time and last worked in December 1997 
on a full-time basis.  He subsequently worked some part-time 
jobs until 1999, which was the last time he worked.  The 
examiner noted that the appellant had participated in the VA 
PTSD program in 2000, and in the PRRP, from September to 
November 2000.  According to the examiner, the appellant 
currently received psychiatric treatment at the VA Mental 
Hygiene Clinic.  The appellant also received weekly 
counseling at the Vet Center.  The examiner stated that the 
appellant was divorced, lived by himself, and had been sober 
for the last two and a half years.  The appellant indicated 
that he had no hobbies or activities, and that he preferred 
to stay at home, isolated.  

In regard to subjective findings, the appellant reported 
great problems with sleep.  According to the appellant, even 
with medication, he was unable to sleep well.  The examiner 
noted that when the appellant did finally fall asleep, the 
appellant described middle insomnia and would wake-up "every 
hour" during the night.  The appellant stated that he had 
nightmares about Vietnam, and would yell or fight in his 
sleep.  According to the examiner, the appellant described 
night sweats and daily intrusive thoughts about Vietnam.  He 
also reported flashbacks in which he felt that he was back in 
Vietnam.  The appellant described himself as being very 
hypervigilant and reported that he was always alert and 
always had an "ear open."  According to the appellant, he 
watched his back and did not like to have people behind him.  
He described a positive startle response in which he would 
jump or attempt to take cover if he heard loud or unexpected 
noises.  Additionally, he described difficulty with poor 
concentration and memory, and reported that he was unable to 
remember things well and had to write everything down.  The 
appellant also described a sense of foreshortened future, 
reporting that he did not think that he would live to be age 
25 or 30, or even age 40.  He noted that he continued to feel 
that he was living on "borrowed time."  The appellant 
described survivor guilt and stated that he had continued to 
think "why me?"  He described numerous triggers for his 
symptoms and revealed that he avoided watching television, 
movies, or news which depicted war or violence.  The 
appellant indicated that noises such as gunfire, cars 
backfiring, airplanes, helicopters, or fireworks caused him 
problems.  He noted that after returning from Vietnam, he had 
to stop hunting because of gunfire.  The appellant stated 
that certain smells, such as diesel fuel, caused him problems 
or reminded him of Vietnam.  According to the appellant, 
certain scenery, such as tree lines or woods, caused him 
problems and he was bothered by weather, such as rainy 
weather, which reminded him of monsoon season.  The appellant 
reported that he disliked being cold or damp because that 
reminded him of Vietnam.  He further indicated that he was 
bothered by Asian people or military things, such as seeing 
people in uniform or people that talked about the military.  

Upon mental status evaluation, the examiner noted that the 
appellant was pleasant and cooperative.  The appellant was 
appropriately attired and both grooming and hygiene appeared 
good.  Speech was clear and soft, and eye contact was fair.  
The appellant's mood was described as depressed, as well as 
anxious.  Additionally, the appellant reported difficulty 
with anger.  The appellant's affect appeared restricted, and 
there was no evidence of psychomotor agitation or 
retardation.  The appellant was alert and oriented times 
three.  His memory appeared grossly intact and he denied 
hallucinations.  There was no evidence of delusions or a 
formal thought disorder.  The appellant reported that he had 
had suicidal thoughts in the past and that at those times, he 
would think about ways he could commit suicide.  He further 
reported problems with anger and homicidal thoughts in the 
past.  The diagnosis was PTSD, chronic, severe.  The examiner 
assigned a GAF score of 40 based on continuing severe 
symptoms of PTSD, as well as severe limitations in both 
social and occupational functions, as described above.  

In June 2002, the RO received VAMC outpatient treatment 
records, from April 2000 to June 2002.  The records show that 
in an August 2001 Discharge Summary, it was noted that the 
appellant had entered the PRRP program in August 2000, and 
had graduated in November 2000.  The appellant then resumed 
living in the domiciliary until housing became available.  He 
was a resident of the domiciliary until August 2001, when he 
moved into apartment housing.  Upon discharge, the pertinent 
diagnoses were the following: (Axis I) (1) PTSD, chronic, (2) 
alcohol dependence, in remission, (3) nicotine dependence, 
(4) depression, major, episodic, (Axis III) (1) COPD/ 
emphysema, (2) hypercholesterolemia, (3) pancreatitis by 
history, with pancreatic insufficiency, (4) peripheral 
neuropathy, lower extremities, (Axis IV) severe due to past 
combat experience, and (Axis V) GAF score of 65 for past July 
2000; current score of 45; PRRP score of 50.  The records 
also reflect that in February 2002, it was noted that the 
appellant continued to have PTSD symptoms and was having bad 
nightmares, waking up "sweating wet."  It was reported that 
the appellant got angry easily and was trying to keep himself 
occupied with voluntary work at the hobby shot at the VAMC, 
but at times he lost his temper and left the work.  Upon 
mental status evaluation, there were no suicidal or homicidal 
ideations and the appellant's mood was mildly depressed.  
There was no psychosis.  The assessment was PTSD.  The 
records further show that in May 2002, it was noted that the 
appellant continued to have PTSD symptoms and that he got 
angry and left his volunteer job.  The appellant later 
apologized for his behavior and reported that he lost his job 
due to his temper.  Upon mental status evaluation, there were 
no suicidal or homicidal ideations and the appellant's mood 
was anxious and mildly depressed.  There was no psychosis.  
The assessment was PTSD.   

In a June 2002 rating action, the RO assigned a temporary 100 
percent evaluation under 38 C.F.R. § 4.29, from August 23, 
2000 to November 30, 2000, based on the appellant's 
hospitalization for his service-connected psychiatric 
disorder.  The RO further noted that from December 1, 2000, 
the appellant's 50 percent evaluation was reinstated.  

In January 2003, the RO received VAMC outpatient treatment 
records, from July 2002 to January 2003.  The records show 
that during that period of time, the appellant participated 
in the Incentive Therapy Program (ITP) and worked at the 
hobby shop.  The records reflect that in July 2002, it was 
noted that a copy of an ITP interim evaluation, which was 
completed by the appellant's supervisor, showed that the 
appellant received the highest rating in all categories.  
According to the evaluation, the appellant was a "hard 
worker," and was "thought highly of by fellow veterans" 
and his supervisor.

In a statement from the Vet Center dated in July 2003, it was 
reported that the appellant initially received counseling 
services at the Vet Center in September 1999 for three 
visits.  The appellant again entered counseling, while 
attempting ITP work at the Wood Hobby Shop, from September 
2001 to May 2003.  It was noted that the appellant then lost 
his volunteer job at the hobby shop, ran into some problems 
with his interpersonal support system, and began briefly 
abusing alcohol.  The appellant was then assessed and 
treatment plans were devised which included 43 weekly 
individual session for symptom modulation of his PTSD 
symptoms.  It was reported that the appellant had diligently 
worked on the effects of depressed moods, anxiety, anger, and 
difficulty with trust in interpersonal relationships and 
management of job conflicts.  It was further indicated that 
the appellant remained impaired due to his PTSD, was socially 
uncomfortable and limited in his work, as well as significant 
other activity, and had been unsuccessful in maintaining 
employment since leaving the military.

The transcript of a July 2004 VA Central Office hearing shows 
that the appellant appeared before the Board and testified 
that he had not worked since 1997.  The appellant stated that 
he currently had a volunteer job at the hobby shop at the 
VAMC, and that he went to the VAMC a couple times a week.  He 
indicated that he was also receiving Social Security 
Administration (SSA) disability benefits.  According to the 
appellant, he slept during the day because he had trouble 
sleeping at night.  The appellant noted that he did not like 
to leave his house and that if he went out to get food, he 
went directly back the house.  He reported that he called his 
house "the bunker."  According to the appellant, at night, 
he sat on the balcony of his house and "rock[ed]."  The 
appellant revealed that he only had two friends, a service 
comrade and a counselor from the Vet Center, and that he only 
trusted his two cats.  He stated that his parents were no 
longer living and that he had not seen his sister in 17 
years.    

In November 2004, the appellant underwent a VA examination.  
At that time, he stated that since his last VA examination, 
he had lived in multiple places.  According to the appellant, 
over the past four months, he had basically been staying in 
his car.  He indicated that prior to that, he had been living 
with a girlfriend but ended up leaving because he could not 
be around anybody for very long.  According to the appellant, 
he and his girlfriend still got along and he still 
contributed to her rent, but that he was mostly in his car or 
camping outdoors.  The appellant noted that that had been his 
typical living situation for the past several years.  Upon 
mental status evaluation, the examiner noted that the 
appellant was negative in his outlook, but was cooperative 
during the interview.  The appellant's appearance was 
disheveled, his mood was anxious, and his affect was somewhat 
labile.  The appellant's short-term verbal memory appeared as 
slightly impaired.  He reported extreme hypervigilance to the 
point of suspiciousness.  The appellant's PTSD symptoms also 
included generalized feelings of anxiety, initial and middle 
insomnia, as he had difficulty falling asleep and typically 
woke-up every hour, nightmares, night sweats, daily intrusive 
thoughts, flashbacks, hypervigilance, exaggerated startle 
response, poor memory and concentration, survivor's guilt, 
numerous triggers with attempts to avoid them, problems with 
irritability and anger management, and a sense of a 
foreshortened future as he continued to believe he was living 
on borrowed time.  The appellant also reported depressed mood 
that appeared secondary to his PTSD.  Speech was clear and 
coherent, and judgment appeared impaired.  The appellant's 
abstract thinking appeared as adequate.  He also experienced 
severe, ongoing problems with establishing and maintaining 
relationships.  The appellant denied current thoughts or 
plans of harm to self or others, but admitted to problems 
with it in the past.  According to the examiner, the 
appellant added, however, that he wished "it were over," 
referring to his life.  The appellant also stated that he had 
taken other lives (Vietnam), but that he would not take his 
own.  He denied obsessional rituals which interfered with 
routine activities.  He reported depressed mood which had 
been ongoing.  According to the examiner, the appellant had 
problems with impulse control, neglect of personal appearance 
and hygiene, and difficulty in adapting to stressful 
circumstances.  He was appropriately oriented in all spheres.  
There was no gross impairment in thought processes or 
communication.  There were no delusions or hallucinations 
present or reported.  There was no gross or severe memory 
problems as he was aware of the names of close relatives and 
other pertinent details.  The diagnoses were the following: 
(Axis I) (1) PTSD, chronic and severe, (2) alcohol 
dependence, in partial remission, (Axis III) (1) COPD, (2) 
peripheral neuropathy, (3) history of pancreatitis, (Axis IV) 
isolative and unable to live among others, and (Axis V) GAF 
score of 38.  The examiner stated that the appellant's PTSD 
was chronic and severe and caused him major impairment in all 
areas, including work and social relationships.  According to 
the examiner, the appellant was not employable.   

A VAMC outpatient treatment report, dated in January 2005, 
shows that the appellant had an unscheduled visit at the 
Mental Hygiene Clinic because he was having an exacerbation 
of his PTSD symptoms.  The appellant stated that the Iraq war 
was bringing back Vietnam memories.  The examining physician 
indicated that the appellant had remained sober and that his 
PTSD symptoms were getting worse.  According to the examiner, 
the appellant was unable to obtain any meaningful employment.  
The examiner noted that the appellant used to keep his mind 
occupied at the hobby shop, but due to an exacerbation of his 
PTSD symptoms, he had stopped going there.  Upon mental 
status evaluation, the appellant denied suicidal or homicidal 
ideations.  The appellant's mood was depressed and there was 
no psychosis.  The assessment was PTSD.  

In February 2005, the RO received a copy of a decision from 
the SSA, dated in July 2002, and copies of the medical 
records upon which the SSA decision was based.  In the July 
2002 decision, the appellant was awarded SSA disability 
benefits for numerous disorders, including PTSD.  

In April 2005, the RO received outpatient treatment records 
from the Vet Center, from December 1999 to July 2003.  The 
records show intermittent treatment for the appellant's PTSD.  

By an April 2004 rating action, the RO increased the 
disability rating for the appellant's service-connected PTSD 
from 50 percent to 70 percent disabling, effective from 
August 1, 2000.   

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).

As previously stated, as the appellant took issue with the 
initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found--a practice known as 
"staged" ratings.  See Fenderson, 12 Vet. App. at 126.  
Thus, the Board must evaluate the relevant evidence since 
September 1999.  

The appellant's service-connected PTSD has been rated as 50 
percent disabling, effective from September 29, 1999, and 70 
percent disabling, effective from August 1, 2000, in 
accordance with the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than once a week panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.       

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id.     

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The appellant contends that the 50 percent disability rating, 
effective from September 29, 1999, and the 70 percent 
disability rating, effective from August 1, 2000, do not 
adequately reflect the level of disability that he 
experiences due to his PTSD.  He states that he has chronic 
depression and anxiety, and memory problems.  According to 
the appellant, he also has sleep deficiencies, including 
nightmares and night sweats.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In the discussion of the evidence that pertains to the issue 
of entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder, from September 
29, 1999 to July 31, 2000, the Board notes that during the 
aforementioned period of time, the appellant was awarded a 
temporary total evaluation for an episode of inpatient 
treatment for PTSD that exceeded 21 days, pursuant to 
38 C.F.R. § 4.29.  The period of time during which he 
received this temporary total rating was from February 29, 
2000 to July 31, 2000.  As the appellant has received the 
maximum rating allowable for PTSD for the period of time from 
February 29, 2000 to July 31, 2000, there is no issue in 
controversy with regard to that specific time period.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (on a claim for an original 
or an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
(i.e., a total, 100 percent rating) allowed by law and 
regulation and, thus, such a claim remains in controversy 
where less than the maximum available benefit is awarded).  
Therefore, the Board will address only the evidence dated 
between September 29, 1999 to February 28, 2000, that 
pertains to the appellant's PTSD for the period outside of 
his aforementioned period of hospitalization and receipt of a 
temporary total rating for PTSD.  

The only clinical record that specifically falls within the 
time frame of September 29, 1999 to February 28, 2000, is the 
VAMC outpatient treatment record, dated on September 29, 
1999.  At that time, it was noted that the appellant 
continued to have nightmares and distressing recollections 
about his experiences in Vietnam.  He also had difficulty 
with sleeping and with concentration.  In addition, pertinent 
to the aforementioned period of time, the VAMC outpatient 
treatment record dated on September 27, 1999, shows that at 
that time, the appellant was unemployed.  In this regard, 
these PTSD symptoms of flashbacks, sleep difficulties, 
including nightmares, and occupational impairment are the 
same symptoms which were shown in the appellant's May 2001 VA 
examination.  The Board further notes that in the May 2001 VA 
examination, in addition to addressing the appellant's 
symptoms of flashbacks, and sleep difficulties, including 
nightmares, the examiner also addressed the appellant's other 
longstanding PTSD symptoms of flattened affect, depression, 
anxiety hypervigilance, anger, unprovoked irritability, an 
exaggerated startle response, passive suicidal ideations, and 
social isolation, and assigned a GAF score of 45 to the 
appellant's diagnosed chronic PTSD.  As defined in the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual (DSM-IV), a GAF score of 41 to 50 
reflects serious symptoms, or any serious impairment in 
social, occupational or school functioning.  

In reviewing the evidence of record in a light most favorable 
to the appellant, the Board finds that the evidence supports 
a grant of an initial 70 percent evaluation for PTSD for the 
period of time from September 29, 1999 to July 31, 2000.  In 
this regard, the medical evidence from the period of time 
from September 29, 1999 to July 31, 2000, demonstrates a 
disability picture that results in occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as flashbacks and sleep difficulties, including 
nightmares.  In addition, although not specifically noted in 
the aforementioned period of time, outside of any 
hospitalization records, the appellant's other PTSD symptoms 
of flattened affect, depression, anxiety hypervigilance, 
anger, unprovoked irritability, an exaggerated startle 
response, passive suicidal ideations, and social isolation, 
have been shown to be longstanding and would appear to have 
been present at the time the appellant was originally 
diagnosed with PTSD on September 29, 1999.  Thus, based on 
the evidence described above, the appellant's PTSD 
symptomatology for the period of time from September 29, 1999 
to July 31, 2000, more nearly approximates the criteria for a 
70 percent rating under the current provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2004).  
At the very least, the evidence for and against an evaluation 
in excess of 50 percent for the service-connected PTSD is in 
equipoise, and as such, reasonable doubt is resolved in favor 
of the appellant.  See 38 C.F.R. § 4.3 (2004).  Accordingly, 
an initial evaluation of 70 percent evaluation for PTSD is 
warranted for the period of time from September 29, 1999 to 
July 31, 2000.         

However, in this case, it is important to note that this same 
evidence during the period of time from September 29, 1999 to 
July 31, 2000, the appellant did not have the symptomatology 
required for a higher rating of 100 percent.  There is no 
evidence of record showing that during the aforementioned 
period of time, the appellant was unable to perform the 
activities of daily living.  There is also no evidence 
showing that he had gross impairment in his thought processes 
or communication, or that he had persistent delusions or 
hallucinations.  In the appellant's May 2001 VA examination, 
which is pertinent to the aforementioned period of time, 
insight was intact, and no inappropriate behavior was noted 
during the interview.  Although the appellant's mood was 
anxious and depressed, and his affect was flat, his speech 
was normal, he was alert and oriented times three, and his 
thought flow was normal.  In addition, impulse control and 
judgment were fair.  

In the May 2001 VA examination report, it was noted that 
according to the appellant, he stopped using alcohol in 
September 1999 when he became homeless and was feeling 
suicidal.  However, in this case, although the appellant has 
expressed fleeting suicidal and homicidal thoughts, 
nevertheless, the evidence of record does not show a 
persistent danger of hurting himself or others.  In the May 
2001 VA examination, it was noted that the appellant did not 
have any suicidal or homicidal ideations.  Moreover, although 
the appellant noted that he had difficulties with short term 
memory, upon mental status evaluation, memory was fair for 
recent and remote.  Consequently, for the period of time from 
September 29, 1999 to July 31, 2000, the Board finds that the 
appellant's symptoms are best represented by the criteria for 
a 70 percent rating, but no more.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.     

In the discussion of the evidence that pertains to the issue 
of entitlement to an evaluation in excess of 70 percent for 
PTSD on and after August 1, 2000, the Board notes that during 
the aforementioned period of time, the appellant was awarded 
a temporary total evaluation for an episode of inpatient 
treatment for PTSD that exceeded 21 days, pursuant to 
38 C.F.R. § 4.29.  The period of time during which he 
received this temporary total rating was from August 23, 2000 
to November 30, 2000.  As the appellant has received the 
maximum rating allowable for PTSD for the period of time from 
August 23, 2000 to November 30, 2000, there is no issue in 
controversy with regard to that specific time period.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Board will 
address only the evidence dated between August 1, 2000 and 
August 22, 2000, and on and after December 1, 2000, that 
pertains to the appellant's PTSD for the periods outside of 
his aforementioned period of hospitalization and receipt of a 
temporary total rating for PTSD.

Upon a review of the rating criteria in relation to the 
evidence from the aforementioned periods of time, the Board 
finds that the appellant's disability picture is best 
characterized by the assigned 70 percent disability 
evaluation, on and after August 1, 2000, and that the 
preponderance of the evidence is therefore against the claim 
for a higher disability evaluation.  The Board notes that the 
medical evidence from August 1, 2000, demonstrates that the 
appellant experiences deficiencies in most areas, to include 
work, mood, and family relationships, as a result of his PTSD 
symptoms.  The appellant's PTSD symptoms include flattened 
affect, depression, flashbacks, anxiety hypervigilance, 
anger, unprovoked irritability, an exaggerated startle 
response, passive suicidal ideations, social isolation, and 
sleep difficulties, including nightmares.  The impact of 
these symptoms is demonstrated by the appellant's employment 
history.  The evidence from August 1, 2000, shows that the 
appellant has been unemployed since 1997.  Although the 
evidence of record shows that in recent years, the appellant 
had worked at the VAMC hobby shop, the job was on a volunteer 
basis.  In addition, in the appellant's most recent VA 
examination, dated in November 2004, the examiner stated that 
the appellant's PTSD was chronic and severe and caused him 
major impairment in all areas, including work and social 
relationships.  According to the examiner, the appellant was 
not employable.  However, there is no indication from the 
evidence of record from August 1, 2000, to the present, that 
the appellant is unable to perform the activities of daily 
living.  In the appellant's February 2002 VA examination, the 
appellant was appropriately attired and both grooming and 
hygiene appeared good.  In addition, although in the November 
2004 VA examination, the examiner noted that the appellant's 
appearance was disheveled, the examiner also reported that 
the appellant denied obsessional rituals which interfered 
with routine activities.  Similarly, the medical evidence 
from on and after August 1, 2000, consistently indicates that 
the appellant was oriented to time, place, and person.  

In the instant case, as previously stated, although the 
appellant has expressed fleeting suicidal and homicidal 
thoughts, nevertheless, there is not shown by the evidence of 
record that the appellant is a persistent danger to himself 
or others.  In the appellant's November 2004 VA examination, 
while the appellant noted that he wished "it were over," 
referring to his life, he also indicated that he would not 
take his own life.  In addition, although the appellant is 
socially isolated, he also testified in his July 2004 VA 
Central Office hearing that he had two friends, a service 
comrade and a counselor from the Vet Center.  Moreover, in 
his November 2004 VA examination, the appellant stated that 
he had been recently living with his girlfriend, and that 
although he left because he could not be around anybody for 
very long, and was apparently living mostly in his car or 
camping outdoors, he also reported that he still contributed 
to her rent and that he and his girlfriend still got along.  

There is also no indication from the evidence of record since 
August 1, 2000, that the appellant has memory loss for names 
of close relatives, own occupation, or own name.  In the 
appellant's May 2001 VA examination, although the appellant 
stated that he had difficulties with short term memory, upon 
mental status evaluation, memory was fair for recent and 
remote.  In addition, in the appellant's February 2002 VA 
examination, the appellant's memory appeared grossly intact.  
Moreover, in the appellant's November 2004 VA examination, 
although the appellant's short-term verbal memory appeared as 
slightly impaired, the examiner also noted that there was no 
gross or severe memory problems as the appellant was aware of 
the names of close relatives and other pertinent details.  

Upon a review of the evidence of record since August 1, 2000, 
the appellant's GAF scores have ranged from 38 to 45.  As 
previously noted, the appellant's GAF score from his May 2001 
VA examination was 45.  In addition, VAMC outpatient 
treatment records reflect that upon the appellant's discharge 
from domiciliary in August 2001, the appellant's GAF score 
was also 45.  In the appellant's February 2002 VA 
examination, the examiner assigned a GAF score of 40, and in 
the appellant's November 2004 VA examination, the examiner 
assigned a GAF score of 38.  A GAF score of 31 to 40 is 
defined as some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM 
DSM-IV, 46-7 (1994).   

There is also no indication from the evidence of record since 
August 1, 2000, that the appellant had gross impairment in 
his thought processes or communication, or that he had 
persistent delusions or hallucinations.  In the appellant's 
May 2001 VA examination, the appellant's insight was intact, 
and no inappropriate behavior was noted during the interview.  
VAMC outpatient treatment records, dated in March 2001, show 
that at that time, the appellant did not have any 
hallucinations or delusions, and his speech was clear, 
coherent, and goal directed.  In the appellant's February 
2002 VA examination, although the appellant's affect appeared 
restricted, there was no evidence of psychomotor agitation or 
retardation.  The appellant's memory appeared grossly intact 
and he denied hallucinations.  In addition, there was no 
evidence of delusions or a formal thought disorder.  
Moreover, in the appellant's November 2004 VA examination, 
there was no gross impairment in thought processes or 
communication, and there were no delusions or hallucinations 
present or reported.  

For these reasons, the Board finds that from on and after 
August 1, 2000, the appellant's symptoms do not rise to the 
level of a schedular 100 percent disability rating for PTSD.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for an 
evaluation in excess of 70 percent for PTSD from August 1, 
2000.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for a higher evaluation from August 1, 
2000, must be denied.        


ORDER

For the period of time from September 29, 1999 to July 31, 
2000, an initial 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary awards.  

Entitlement to a rating in excess of 70 percent for PTSD from 
August 1, 2000, is denied.    



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


